DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (9,728,667) in view of Charpak (5,032,729).
As to claim 1, Johnson et al disclose (fig. 1) a device (1) for detecting a chemical species, comprising: a body (3) of semiconductor material (semiconductor material) having a front surface (upper surface), (column 4, lines 12-18); a first Geiger mode avalanche photodiode (Geiger photodiode), (column 6, lines 39-42) including: a cathode region (cathode) having a first type of conductivity (N-type) in the body (3), which forms the front surface (upper surface); and an anode region (anode) having a second type of conductivity (P-type) in the body (3), which extends in the cathode region (cathode) starting from the front surface (upper surface), (column 5, lines 33-39); a dielectric region (30) which extends on the front surface (upper surface); and a sensitive region (29) which is arranged on the dielectric region (30), electrically coupled (electrical connection) to the anode region (anode), and has a resistance (resistor 28 greater than 1kΩ), (column 5, lines 18-47). Johnson et al fail to disclose detecting a chemical species and a concentration of said chemical species. Charpak discloses (fig. 1) detecting (12) a 
As to claim 2, Johnson et disclose (fig. 1) the detection device (1) further comprising a heater element (22) configured to generate heat (electromagnetic radiation, incident radiation), (column 3, lines 51-59) and arranged within the dielectric region (30), underneath the sensitive region (29), (column 5, lines 18-22).
As to claim 3, Johnson et al disclose (fig. 1) the detection device (1) wherein the semiconductor body (3) has a bottom surface (lower surface); said detection device (1), (column 4, lines 12-18) further comprising a cavity (removing region 30 forms a cavity), (column 5, lines 45-52) which extends through the semiconductor body (3), starting from the bottom surface (lower surface), and through a portion of the dielectric region (30), said sensitive region (29) being overlaid on said cavity (removing region 30 forms cavity), (column 5, lines 45-52).
As to claim 4, Johnson et al disclose (fig. 1) the detection device (1) further comprising a first electrode (19) and a second electrode (27) arranged on the dielectric region (30), the sensitive region (29) being electrically interposed between the first and second electrodes (19, 27), the first electrode (19) being electrically coupled (electrical connection) to the anode region (anode), the second electrode (27) being configured to bias the Geiger mode avalanche photodiode (Geiger photodiode) when the second electrode (27) is biased (biased), (column 5, lines 26-32, column 6, lines 39-44).
As to claim 5, Johnson et al disclose (fig. 1) the detection device (1) wherein the first and second electrodes (19, 27) are arranged in a comb-fingered way and the sensitive region (29) is arranged at least in part between the first and second electrodes (19, 27), (column 5, lines 26-32, column 6, lines 39-44).
As to claim 6, Johnson et al disclose (fig. 1) the detection device (1) wherein the sensitive region (29) is made of a metal oxide (metal oxide), (column 5, lines 31-33).
As to claim 7, Johnson et al disclose (fig. 1) the detection device (1) further comprising an intermediate semiconductor region (12) having the second type of conductivity (N-type), which is interposed between the anode region (anode) and the dielectric region (30); and wherein the sensitive region (29) is electrically coupled (electrical connection) to the anode region (anode) through the intermediate semiconductor region (12), (column 5, lines 1-33).
As to claim 8, Johnson et al disclose (fig. 1) the device (1) wherein said first type of conductivity (N-type) is a conductivity of an N type (N-type), and wherein said second type of conductivity (P-type) is a conductivity of a P type (P-type), (column 4, lines 19-26, column 5, lines 53-60).
As to claim 9, Johnson et al disclose (fig. 1) a device (1), comprising: a die (3) of semiconductor material (3) having a front surface (upper surface), (column 4, lines 12-18); an array of detection devices (Geiger photodiodes), each detection device (Geiger photodiodes) including: a first Geiger mode avalanche photodiode (Geiger photodiode), (column 6, lines 39-42) including: a cathode region (cathode) having a first type of conductivity (N-type) in the body (3), which forms the front surface (upper surface); and an anode region (anode) having a second type of conductivity (P-type) in the body (3), which extends in the cathode region (cathode) starting from the front surface (upper surface), (column 5, lines 33-39); a dielectric region (30) 
As to claim 10, Johnson et al disclose (fig. 1) the device (1) wherein each detection device (Geiger photodiodes) includes a heater element (22) configured to generate heat (electromagnetic radiation, incident radiation), (column 3, lines 51-59) and arranged within the dielectric region (30) of the detection device (Geiger photodiodes), underneath the sensitive region (29) of the detection device (Geiger photodiodes), (column 5, lines 18-22).
As to claim 11, Johnson et al disclose (fig. 1) the device (1) wherein the semiconductor body (3) has a bottom surface (lower surface), (column 4, lines 12-18); each detection device (Geiger photodiodes), (column further including a cavity (removing region 30 forms a cavity), which extends through the semiconductor body (3), starting from the bottom surface (lower surface), and through a portion of the dielectric region (30) of the detection device (Geiger photodiodes), said sensitive region (30) of the detection device (Geiger photodiodes) being overlaid on said cavity (removing region 30 forms a cavity), (column 5, lines 45-52).
As to claim 12, Johnson et al disclose (fig. 1) a detection system (1) comprising: a light source (22); a driving stage (source of ionizing radiation, scintillator material) configured to control the light source (22) with a timing signal (suitable radiation) including a plurality of electrical pulses (light) so as to generate a plurality of optical pulses (light); a device (29) configured to receive said optical pulses (light) and generate a current signal (output) including a plurality of corresponding current pulses (light signals), the device (29) including: a die (3) of semiconductor material (semiconductor material) having a front surface (upper surface); an array of detection devices (Geiger photodiodes), each detection device (Geiger photodiodes) including: a first Geiger mode avalanche photodiode (Geiger photodiode) including: a cathode region (cathode) having a first type of conductivity (N-type) in the body (3), which forms the front surface (upper surface); and an anode region (anode) having a second type of conductivity (P-type) in the body (3), which extends in the cathode region (cathode) starting from the front surface (upper surface); a dielectric region (30) which extends on the front surface (upper surface); and a sensitive region (29) which is arranged on the dielectric region (30), electrically coupled (electrical connection) to the anode region (anode), and has a resistance (resistor 28 greater than 1kΩ), (column 5, lines 18-47). Johnson et al fail to disclose a concentration of said chemical species. Charpak discloses (fig. 1) concentration (gas mixture) of said chemical species (14), (column 4, lines 65-68, column 5, lines 1-4). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Johnson et al to include detecting concentration of said chemical species as taught by Charpak by the camera receiving avalanche signal used to determine and understand medical imaging uses relative to radioactive body exposed to chemical species. 
As to claim 13, Johnson et al disclose (fig. 1) the device (1) further comprising: an integration stage (P-N junction 8) configured to generate an output signal (output) indicating, for each electrical pulse (energy) of the timing signal (duration), an integral (P-N junction 8) of the corresponding current pulse (energy) in a time window (26), a start of which depends upon said electrical pulse (energy), said time window (26) having a fixed duration (duration), (column 4, lines 12-25). Johnson et al fail to disclose and a processing stage configured to determine an estimate of the concentration of the chemical species based on said output signal. Charpak discloses (fig. 1) and a processing stage (15) configured to determine an estimate of the concentration of the chemical species (gas vapors) based on said output signal (output via camera 12), (column 4, lines 58-64). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Johnson et al to include a processing stage configured to determine an estimate of the concentration of the chemical species based on said output signal as taught by Charpak in order to determine and understand medical imaging uses relative to radioactive body exposed to chemical species. 
As to claim 14, Johnson et al disclose (fig. 1) a method for manufacturing a device (1), the method comprising: forming a Geiger mode avalanche photodiode (Geiger photodiode), (column 6, lines 39-42) in a body (3) of semiconductor material (semiconductor material) delimited by a front surface (upper surface), wherein forming the Geiger mode avalanche photodiode (Geiger photodiode) includes: forming a cathode region (cathode), having a first type of conductivity (N-type), in the body (3) and extending from the front surface (upper surface); and forming an anode region (anode) having a second type of conductivity (P-type), which extends in the cathode region (cathode) starting from the front surface (upper surface), (column 4, lines 12-22, column 5, lines 31-39); forming a dielectric region (30) on the front surface 
 As to claim 15, Johnson et al disclose (fig. 1) the manufacturing method further comprising forming, within the dielectric region (30) and underneath the sensitive region (29), a heater element (22) configured to generate heat (electromagnetic radiation, incident radiation), (column 3, lines 51-67).
As to claim 16, Johnson et al disclose (fig. 1) the manufacturing method wherein the semiconductor body (3) has a bottom surface (lower surface), said method further comprising forming a cavity (removing region 30 forms a cavity), (column 5, lines 45-52) that extends through the semiconductor body (3), starting from the bottom surface (lower surface), and through a portion of the dielectric region (30), said cavity (removing region 30 forms a cavity) being underneath the sensitive region (29), (column 5, lines 45-52).
As to claim 17, Johnson et al disclose (fig. 1) the manufacturing method further comprising forming, on the dielectric region (30), a first electrode (19) and a second electrode (27), the first electrode (19) being electrically coupled (electrical connection) to the anode region 
As to claim 18, Johnson et al disclose (fig. 1) the manufacturing method wherein forming the first electrode (19) and the second electrode (27) comprises forming the first and second electrodes (19, 27) in a comb-fingered way (straight), (column 5, lines 30-31); and forming the sensitive region (29) comprises arranging the sensitive region (29) at least in part between the first and second electrodes (19, 27),(column 5, lines 26-32, column 6, lines 39-44).
As to claim 19, Johnson et al disclose (fig. 1) the manufacturing method further comprising forming, between the anode region (anode) and the dielectric region (30), an intermediate semiconductor region (6) having the second type of conductivity (n-type), which is electrically interposed between the sensitive region (29) and the anode region (anode), (column 4, lines 19-34, column 5 31-39).
As to claim 20, Johnson et al disclose (fig. 1) the manufacturing method wherein forming the anode region (anode) comprises: after carrying forming the cathode region (cathode), (column 5, lines 31-39) forming the intermediate semiconductor region (6); and carrying out a thermal annealing after forming the intermediate semiconductor region (6), (column 4, lines 19-34).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON J WILLIAMS/Examiner, Art Unit 2878



/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878